Citation Nr: 0122168	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-14 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is shown to equate or more closely 
approximate with total occupational and social impairment due 
to such symptoms as: persistent delusions or hallucinations; 
and persistent danger of hurting self or others; resulting in 
extended approved leaves of absence from work as well as 
official suspensions by his employer due to personnel 
conflicts with the veteran's work colleagues.


CONCLUSIONS OF LAW

A rating of 100 percent for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and the RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected PTSD with major depressive disorder in excess of 
those already assigned.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R § 3.102).  This obligation was satisfied 
by the VA examination requested and accomplished in 
connection with this claim.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

The veteran asserts that an evaluation in excess of 50 
percent is in order for his service-connected PTSD.  In such 
cases, VA has a duty to assist the veteran in developing 
facts that are pertinent to those claims.  See generally, 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R § 3.102).  As noted above, the Board 
finds that all relevant facts have been properly developed, 
and that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  The evidence includes the veteran's 
service medical records; post-service medical records, to 
include reports of VA rating examinations and outpatient 
treatment records; and personal statements and evidence 
submitted by the veteran in support of his claims.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See 38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R § 3.102).

The veteran asserts that an evaluation in excess of 50 
percent is in order for his service-connected PTSD.  In such 
cases, VA has a duty to assist the veteran in developing 
facts that are pertinent to those claims.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As noted above, the Board finds that 
all relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, and personal statements and evidence 
submitted by the veteran in support of his claim.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The appellant currently has a 50 percent rating for his PTSD 
as determined by the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  A 50 percent rating is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  Also during the pendency of this 
appeal, the criteria for diagnosing PTSD were revised by the 
American Psychiatric Association in its Diagnostic and 
Statistical Manual (DSM).  The VA regulations address the 
diagnostic criteria for PTSD in DSM-IV.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion 
that a disability evaluation of 100 percent is warranted 
pursuant to the Diagnostic Code 9411.  In support of this 
conclusion, the Board notes that the evidence of record, with 
particular emphasis on the VA examination and outpatient 
treatment reports, shows symptoms that more closely 
approximate total occupational and social impairment, 
specifically due to such symptoms as persistent delusions or 
hallucinations and a persistent danger of hurting self or 
others.  

According to the veteran's VA outpatient clinic records the 
veteran experiences anger management problems that 
increasingly interfered with his professional and social 
life.  According to a June 1999 record, the veteran had 
stable PTSD with no depressive symptoms.  According to an 
October 1999 record, the veteran was alert and calm.  The 
veteran's mood was euthymic and affect appropriate.  There 
were no psychotic symptoms.  The veteran attended work 
regularly (he was a supervisor with the United States Postal 
Service).  His sleep and appetite were good.  The assessment 
was stable PTSD and he was to continue with his medication.  
In November 1999, however, the veteran failed to appear for 
his monthly PTSD outpatient meeting.  According to the 
December 1999 PTSD outpatient treatment record, the veteran 
reported that he had an altercation at work several weeks 
before.  He had asked to enter another anger management 
group.

The examiner observed that the veteran was alert, calm and 
euthymic, with no psychotic symptoms.  The veteran reported 
that he had done well most of the time; however, he was 
irritable at work one day and he got into a shouting match 
with a co-worker.  No physical violence occurred, however.  
The veteran added that he later had a calm talk with the same 
co-worker and they cleared the air.  The examiner assessed 
PTSD with a history of psychotic symptoms, but currently 
stable.  In a January 2000 record, the veteran reported that 
work was going more smoothly and he looked forward to his 
anger management group.  There were no psychotic symptoms and 
he was stable on his medication.  The examiner assessed PTSD.  

According to a February 2000 outpatient record, the veteran 
actively participated in several anger management sessions.  
According to a subsequent February 2000 outpatient report, 
the veteran disclosed that he had had more anger and 
irritability at work.  As a result, he took leave from work.  
He usually stayed home and watched television to relax.  The 
examiner recommended other modes of relaxing like walking to 
the park or exercising.  Although the veteran identified a 
friend that he sometimes went to dinner with, he otherwise 
tended to live in isolation.  He reported that he felt well 
on his current medication.  The examiner assessed stable 
PTSD.  A VA examiner in March 2000 noted that the veteran's 
PTSD was stable.  In an April 2000 out patient treatment 
note, the examiner noted that the veteran had taken an eight-
week anger management class.  Thus, the outpatient treatment 
records indicate that during the last few years the veteran 
had experienced increased anger control problems that 
ultimately influenced his ability to work.

Furthermore, the VA psychiatric examination reports of record 
support a total rating for the veteran's PTSD.  For example, 
VA examined the veteran in May 2000.  The veteran disclosed 
that he had lived by himself for the past two years.  He had 
two children, both in their twenties, whom he saw 
occasionally.  He had divorced ten years before and he 
reported that he had few friends.  He indicated that he 
received regular treatment for his PTSD at the VA Medical 
Center outpatient program.  He also attended various anger 
management groups at the same location.  He was prescribed 
several medications in order to control his PTSD.  He 
disclosed that he had been employed full-time for the last 27 
years.  Since his last examination, he described numerous 
conflicts with his supervisors.  For example, six-months 
previously, he had received a seven-day suspension for an 
argument with a coworker.  He stated that he had had numerous 
altercations throughout his career, but that he felt that 
these incidents were becoming more intense.  He described his 
work environment as "workable for now".  The veteran 
explained that he frequently used the Family Medical Leave 
Act to take time off from work when his symptoms worsened.  
He was very fearful that he would eventually become involved 
in an altercation that would lead to him losing his job.  
Subjectively, the veteran described his mood as extremely 
variable.  He stated that life was an ongoing battle for him.

Objectively, the examiner noted that the veteran was a well-
groomed individual who was fully oriented to person, place, 
and time.  His spontaneous speech was within normal limits, 
and he provided no evidence of gross cognitive dysfunction 
during the interview.  His overall level of cooperation was 
excellent.  His displayed affect was appropriate, but tended 
to be somewhat flat.  He denied any current suicidal 
ideation; however, under questioning, he admitted to suicidal 
ideation six-months previously when he was involved in a 
fight with a coworker.  He denied any plans to act on 
suicidal thoughts, and could state multiple reasons why he 
wished to live.

The veteran reported a full range of symptoms associated with 
PTSD.  His chief complaints included intrusive thoughts and 
nightmares every other night regarding his combat 
experiences, general avoidance of stimuli and thoughts 
reminiscent of the trauma, physiological arousal in response 
to trauma-related cues, emotional numbing, feelings of 
estrangement, and loss of interest in activities, and 
symptoms of hyperarousal including sleep disturbance, 
irritability, poor concentration, hypervigilance, and 
exaggerated startle response.  He also reported symptoms 
consistent with a major depressive disorder that could last 
for more than two weeks at a time.  These symptoms include 
feelings of sadness, feelings of hopelessness, agitation, 
sleeplessness, and poor concentration.  He reported feelings 
of panic that occurred, sometimes "out of the blue", but 
mostly in response to cues of combat-related memories.  These 
panic symptoms appear to be secondary to PTSD.

In addition, the veteran reported a variety of psychotic 
symptoms, including auditory hallucinations that he feels 
comes from outside of himself, and which comment on his 
behavior.  He stated that these voices do not command him to 
hurt others, but that they tell him to do things.  He denied 
any history of thought control but admitted to feeling as 
though others could broadcast their thoughts into his mind.  
He also reported paranoid ideation, describing multiple 
worries regarding potential ways in which others could harm 
him.  These psychotic symptoms appeared to occur in both the 
presence and absence of a mood disorder.  They were 
documented in other records as psychotic features associated 
with PTSD.

The examiner concluded that the veteran was competent to 
manage his own affairs.  The diagnoses were PTSD, major 
depressive disorder and psychotic disorder, not otherwise 
specified, with a GAF of 48 currently and for the past year.  
The examiner commented that the veteran met all current 
criteria for a diagnosis of PTSD.  PTSD appeared to be the 
primary etiology in causing his current levels of distress.  
While a diagnosis of psychosis not otherwise specified did 
not appear in his medical chart, it was the official DSM 
diagnosis for the psychotic features note by other 
physicians.  His GAF of 48 was based on serious impairment 
and social functioning, as shown by his having no friends and 
little contact with family members.  The Board notes that a 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The diagnosis reflects that the veteran was experiencing 
serious impairment and, although employed "full-time," he 
had used most of his annual and sick leave on account of his 
PTSD.  In addition, his employer had suspended him as a 
result of an altercation at work with another employee.  He 
also manifested serious symptoms of mental disorder, 
including periodic suicidal and homicidal thoughts.  
According to the May 2000 VA examiner, the veteran was able 
to maintain employment only through massive accommodation by 
his employer.  Despite this, he had still received one major 
suspension in the past year, and he reported many moderate 
problems at work.  He is only able to stay on the job through 
regular use of family leave when his symptoms overwhelm him.  

According to a December 2000 handwritten letter from a VA 
physician the veteran had been treated at the VA PTSD Clinic 
for many years.  The VA physician added that the veteran also 
had recurrent symptoms of auditory hallucinations, severe 
anxiety and paranoia, all of which made it very difficult for 
him to function at his job.  His PTSD also necessitated 
frequent leaves of absence from work.  The VA physician ended 
the letter asking that the veteran be considered for an 
increase in his service-connected PTSD.

VA examined the veteran most recently in January 2001.  The 
VA examiner noted that the veteran had attended VA outpatient 
therapy for PTSD since 1992.  According to the occupational 
history, the veteran had bee employed with the United States 
Postal Service for 27 years.  During this time, however, his 
employer had suspended and disciplined him during his career.  
The examiner noted that the veteran lived alone for the last 
12 years.  The veteran was married once for 18 years although 
that was punctuated with multiple separations.  Although he 
had dated in the past he generally lived in isolation and he 
had no friends.  There was occasional family contact.  The 
veteran watched television.  His daughter would visit him.  
He had two daughters.  The veteran reported that he had no 
particular remissions in his PTSD symptoms.  Rather they 
occurred every day and were approximately moderate and 
severe, and on going.  The veteran dated the duration of his 
psychiatric symptoms to his time in the military service.

The veteran had not lost any time from work.  He continued to 
be employed by the Postal Service.  The veteran's medication 
included Clonopin at bedtime together with Doxepin at 
bedtime.  He also took Olanzapine and Prozac each morning.  
The veteran complained that he had a very bad temper and he 
was quick to anger.  He mentioned depression, anxiety, and 
irritability.  There were intrusive thoughts of his military 
experiences and there were nightmares.  He avoided any 
remainders and he experienced numbing of his emotions.  There 
was estrangement from practically everybody.  His interests 
were constricted.  There was insomnia and difficulty 
concentrating.  He stated that he was forgetful and had a 
startle response.  The veteran also complained of depression 
and irritability.  He described the future as "bleak" and 
hopeless.  He lived day by day in a rather isolated existence 
save for his time at work.  The veteran stated that he had 
had anxiety attacks that might be similar to panic attacks.  
The examiner noted that it was probably anxiety related to 
PTSD rather than classic panic attacks, based on the 
veteran's description.  

Regarding psychotic symptoms, the veteran stated that he had 
auditory hallucinations in which voices talked to him.  He 
thought that the voice seemed to be that of his mother or 
father.  Sometimes, however, he thought that it was the voice 
of his military buddy from service.  Regarding delusions, he 
was paranoid and distant.  He was generally suspicious and 
always "on the defense".  The examiner noted that the 
computer records revealed that his treating physicians 
considered this to be a psychotic process and they were 
treating it with Olanzapine.  The veteran further stated that 
he felt that he had heard these voices from about 1971 in his 
Vietnam experience.  Further subjective complaints involved 
difficulty with his job.  He was suspended in the past 
largely due to anger.  He also received reprimands on 
occasion due to his irritability.  

The mental status examination revealed that the veteran was 
neat, clean, verbal and cooperative.  There was no impairment 
of thought processes or communication.  The veteran's 
behavior was appropriate.  The veteran stated that he had 
occasional suicidal thoughts but no intent.  There was 
generally an occasional thought that it would be good to 
"call it a day", however, he would not harm himself.  At work 
he would have an occasional homicidal thought.  He was 
generally suspicious and angry and he had the attitude that 
it was better to get them first before they got him.  The 
examiner noted that the veteran maintained his personal 
hygiene.  He was oriented in all spheres.  He recalled one of 
three objects after five minutes and three of three with 
prompting.  There was no evidence of obsessive behavior.  The 
rate and flow of speech was satisfactory and he was not 
irrelevant or illogical.

The examiner noted that the veteran had anxiety from time to 
time that could be moderate to severe and was generally 
rather lengthy.  For the most part, the anxiety was too long 
in duration to be a true panic attack.  Actually, the veteran 
described his anxiety when he was the most paranoid and 
suspicious.  In the past, the veteran had had difficulty with 
impulse control.  He had been quick to strike out at others 
in the past.  He had completed anger management courses to 
control anger and was now beginning his second course of 
treatment in anger management.  The veteran had early and 
middle insomnia.  He stated that the medications currently 
prescribed to benefit his insomnia.  The veteran stated that 
he underwent psychological testing to join the PTSD program 
but it could not be found.  The examiner concluded that the 
veteran was generally competent for VA purposes.  The 
examiner diagnosed prolonged PTSD and major depression 
disorder.  The examiner noted that the veteran stated that he 
was distressed because he was forgetful and had difficulty 
concentrating.

Accordingly, the medical evidence of record consistently 
shows that the veteran has been assigned GAF scores between 
41 and 50.  A GAF score of 41 to 50 according to DSM-IV, 
which is adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 
(2000), indicates that the veteran is either unable to keep a 
job (GAF score of 41-50).  In light of the medical evidence 
that indicates that the veteran would be unable to retain his 
current job without massive accommodations by his employer, 
that he has been suspended from work several times due to 
personnel conflicts with colleagues at work, that he has 
depleted practically all of his annual and sick leave from 
work, along with the evidence of repeated delusions and 
thoughts of suicide and homicide, the Board finds that the 
veteran's manifestations of PTSD more closely approximate the 
criteria for a 100 percent schedular rating pursuant to 
Diagnostic Code 9411.  


ORDER

A rating of 100 percent is granted for PTSD subject to the 
law and regulations governing the payment of monetary awards.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

